          Case 21-32351 Document 8-2 Filed in TXSB on 07/12/21 Page 1 of 6




                                    EXHIBIT B


                   QUALIFICATIONS OF INDEPENDENT DIRECTOR




4819-4445-7457.1
       Case 21-32351 Document 8-2 Filed in TXSB on 07/12/21 Page 2 of 6




Steven J. Pully, CFA, CPA, Esq.
Biography ‐ July 2021
4564 Meadowood Road, Dallas Texas 75220
sjpully@yahoo.com
214 587‐6133

Steve Pully serves on boards of public and private companies, he performs
consulting and investment banking services for companies and investors, and he
acts as an expert witness for legal disputes involving corporate governance and
restructuring issues. Among the notable transactions that Mr. Pully completed in
the past few years was a series of financings for a private company, including raising
almost $1.0 billion from Blackstone in 2016. In 2017, Mr. Pully co‐founded Speyside
Partners, an investment banking firm with an affiliated broker‐dealer that focuses
on restructurings, financings and M&A.

Until September of 2014, Mr. Pully was a partner and the General Counsel of
Carlson Capital, L.P., a multi‐strategy hedge fund that managed $9.0 billion. Mr.
Pully served on the Management, Operating and Valuation (Chair) Committees of
Carlson Capital. Prior to joining Carlson Capital in 2008, Mr. Pully spent six years as
the President of Newcastle Capital Management, a deep value activist fund that
managed approximately $650 million. While at Newcastle, he also served as the
Chief Executive Officer of two operating companies, a manufacturing company
after its emergence from bankruptcy that had over 600 employees, and a public
company that was seeking to complete an acquisition.
Mr. Pully was a Senior Managing Director at Bear Stearns and a Managing Director
at Bank of America Securities and also worked at Kidder Peabody and Wasserstein
Perella. He was involved in a broad variety of mergers and acquisitions, financings
and restructurings during his time as an investment banker. Prior to becoming an
investment banker, Mr. Pully was a securities and corporate attorney at Baker Botts
in Houston, Texas.
Mr. Pully has served on thirty boards of public and private companies, including
companies in the oil and gas, technology, restaurant, power, entertainment,
manufacturing, telecom, agricultural, retail and real estate sectors. Over the past
twenty‐four months, Mr. Pully was added as an independent director of eight
       Case 21-32351 Document 8-2 Filed in TXSB on 07/12/21 Page 3 of 6




different companies that were contemplating a restructuring or sale. Mr. Pully’s
experience as an independent director is set forth in more detail in Exhibit A hereto.
Mr. Pully has chaired Audit, Comp, Governance and Special Committees on
numerous occasions. Mr. Pully is currently the chairman and chief executive officer
of a company that completed seven asset sales over the past few years; he is also
managing the company’s wind‐down process in Delaware. He regularly speaks at
conferences on board leadership and related topics.
Mr. Pully has served as an expert witness recently on several high‐profile cases
involving governance matters, claims against board members and restructuring
matters.
Mr. Pully is licensed as an attorney and CPA in Texas and is a CFA Charterholder.
He earned his undergraduate degree with honors in Accounting from Georgetown
University and is also a graduate of The University of Texas School of Law.
Additional detail regarding Mr. Pully’s background is set forth in his resume, which
is attached as Exhibit B hereto.
Mr. Pully lives in Dallas and New York with his wife; he has two adult daughters. He
enjoys boating, biking and golf.
         Case 21-32351 Document 8-2 Filed in TXSB on 07/12/21 Page 4 of 6

Exhibit A

Steven J. Pully, CFA, CPA, Esq.
July 2021


Recent Independent Director Experience On Behalf of Companies Engaged in a Restructuring or
Bankruptcy

       Mid‐size telecom company controlled by major private equity fund (completed)
       Oil field service equipment manufacturer with large secured lender that also owned significant
        equity (completed)
       Large hemp manufacturer with single secured lender and significant conflicts at board level
        (completed)
       Two different upstream oil and gas companies, each controlled by major private equity funds
        and management (completed)
       Emergency response company; sold to management (completed)
       Real estate management company (ongoing)

Issues Considered/ Tasks Undertaken In Connection With Recent Independent Board Roles

       Led selection of investment banks to conduct 363 sales processes
       Led selection of law firm to represent company during Chapter 11 process
       Selection of Chief Restructuring Officer/ financial advisor
       Managed investment bank conducting 363 sale process and marketing of DIP loan
       Sole member of restructuring committee; tasked with management of CRO and other
        professionals
       Audit Committee chairman; led investigation of company’s auditors
       Provided key direction in analysis/review of restructuring alternatives
       Compensation Committee chairman, with responsibility for developing bonus and retention
        plans
       Investigation of potential lawsuits against company directors
       Review of personnel terminations and workforce reductions
       Approval of sponsor purchasing assets from debtor
       Approval of transfer of certain back‐office functions to affiliate of sponsor
       Live testimony in bankruptcy court regarding sales process
       Preparation of report/investigation in advance of bankruptcy process
       Case 21-32351 Document 8-2 Filed in TXSB on 07/12/21 Page 5 of 6

Exhibit B
                                   STEVEN J. PULLY
                         4564 Meadowood Road, Dallas, Texas
                                    (214) 587-6133
                                 sjpully@yahoo.com

                                    Employment History

October 2014 –   SPEYSIDE PARTNERS/INVESTMENT BANKER/CONSULTANT/BOARD
 Present         DIRECTOR/CORPORATE EXECUTIVE
                    • Investment banker/consultant to companies, investors and creditors on
                       matters including capital raising, distressed debt restructurings, asset
                       dispositions, activist investing defense, strategic opportunities, and expert
                       witness matters
                    • Chief Executive Officer and Chairman, Harvest Oil & Gas (post-reorg)

January 2008 –   CARLSON CAPITAL, L.P., General Counsel and Partner, Dallas, Texas
  Sept. 2014        • Responsible for legal affairs of hedge fund with over $9.0 B of AUM;
                       worked closely with affiliated oil and gas private equity fund with $700 of
                       AUM beginning in 2010
                    • Member of Management, Operating and Valuation Committees (Chair)

Dec. 2001 –      NEWCASTLE CAPITAL MANAGEMENT, L.P., President, Dallas, Texas
  October 2007     •  Activist fund with $650 MM of assets under management
                   •  Operating positions for portfolio companies: CEO of Pinnacle Frames, Jan.
                      2003 – June 2004 (largest domestic picture frame manufacturer with 600
                      employees; involved in multiple visits to Wal-Mart, visited China and
                      identified new CEO for company); CEO of New Century Equity Holdings,
                      June 2003 – Oct. 2007 (cash shell seeking to acquire business)

May 2000 –       BANC OF AMERICA SECURITIES, Managing Director, Investment Banking -
  Dec. 2001      M&A/ Energy & Power Groups; Houston and Dallas, Texas
January 1997 –   BEAR STEARNS & CO. INC., Senior Managing Director - Investment
  May 2000       Banking Department; Dallas, Texas
April 1996 –     CONVERGENT ASSOCIATES, INC., President, Dallas, Texas.
  Dec. 1996         •   Private equity firm that controlled three technology-oriented companies
                        involved in travel, media and software; affiliated with EDS
January 1996 -   WASSERSTEIN PERELLA & CO., INC., Vice President - Investment Banking
  April 1996     Department; Dallas, Texas
                    • Left after brief association because supervisor announced departure plans

July 1989 -      PAINEWEBBER INCORPORATED/ KIDDER, PEABODY & CO., First Vice President -
     Dec. 1995   Investment Banking Department; New York City and Houston, Texas


October 1985 -   BAKER & BOTTS, Attorneys, Associate – Corporate Department; Houston, Texas
  July 1989
        Case 21-32351 Document 8-2 Filed in TXSB on 07/12/21 Page 6 of 6



                                        Board Experience

Board Leadership - Experience as Lead Director, Chairman of the Board, Executive Committee
    member and Chairman of Audit, Compensation, Governance and Strategic Committees
Accounting/Finance - CPA and CFA certifications, significant experience with financial statements
    and analysis, member of several audit committees including chair role
Strategic Transactions/Capital Raising - Substantial history with successful strategic transactions
    and efficient capital raising, including debt restructurings
Governance/Activist Investing Expertise - Extensive experience with shareholder governance and
    activist investing/defense; positive reputation with shareholders as a value creator
Legal/Regulatory - Licensed attorney, extensive experience managing legal/compliance department

Public Company Directorships
Previous: Bellatrix Exploration, Energy XXI (Chair – Comp and Strategic), EPL Oil & Gas Inc. (Lead
Director, Chair - Comp), Ember Resources, Cano Petroleum, Goodrich Petroleum, Harvest Oil and
Gas (Chairman of the Board, Chair – Audit), Peerless Systems (Chair – Audit), New Century Equity
Holdings, MaxWorldwide, Geoworks Corporation, Pizza Inn (Chair – Governance), Titan Energy,
VAALCO Energy (Chair – Governance, Comp), Whitehall Jewelers (Chairman)

Private Company Directorships
Current: Harvest Oil & Gas (Chairman of the Board and Chief Executive Officer, formerly public
company), Karya Properties, PRIMEXX Energy, Limetree Bay Energy, Titan Energy, Heritage
Power, Response Team 1, Wild Rivers
Previous: Fox & Hound, GenCanna Global, Pinnacle Frames & Accents, Aspire Holdings (Chair –
Comp), PermianLide, Tribune Resources (Chair – Audit), PGi, Southland Royalty, Greylock Energy

                   Professional Certifications, Education and Other Interests

CHARTERED FINANCIAL ANALYST, 2004 (Active member), CERTIFIED PUBLIC ACCOUNTANT,
Texas, 1985 (Active member), STATE BAR OF TEXAS, 1985 (Active member), FINRA Series 7, 26,
63 and 79 (Current)

The University of Texas School of Law, 1985
International Law Journal, Moot Court, Board of Advocates
Georgetown University, BSBA with honors, 1982, Major in accounting with 3.90 GPA in major
President of Student Government Senate, National Model U.N. Team
Centre for Management Studies, Oxford University, England, Summer 1981

Sailing, golf, writing, biking and travel; married with two adult daughters

Board of Advisors, Georgetown McDonough School of Business, 2015 - 2018
